DETAILED ACTION
1. This action is in response to the amendments filed 05 February 2021.
Claims 1, 8, and 15 were amended. Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
2. The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
3. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR
1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05 February 2021 has been entered.

Response to Arguments
4. Applicant’s arguments and amendments have been considered.

35 U.S.C. 101
5. Applicant's arguments filed 05 February 2021 have been fully considered and they are not considered persuasive.

The applicant argues that the claims do not recite mental processes because the claims recite features that cannot be performed in the human mind. More specifically, it is not possible to “automat[e] [an] operation [of the business] by configuring a dynamic design of one or more contents of the static assets,” as recited in the independent claims, in the mind. The independent claims thus do not recite a mental process because the claims expressly recite, “automating [an] operation [of the business],” which precludes the limitation from being performed in the mind.
The examiner respectfully disagrees. Mental processes are defined as concepts performed in the human mind such as observation, evaluation, judgment, and opinion. The automation of the operation of business as stated by the applicant is performed by a human mind since it requires a person who understands the business to utilize computerized tools to automate business processes. Therefore, this is instructional and not controlling, as it is transmitted to a human being for them to perform, thus this is displaying on a screen and not practically integrated nor significantly more as well. The operation where configurations of a dynamic design of contents of static assets can be a mental process where an engineer with specific understanding through observation and evaluation of this process automates and regulates it for a business and this is not precluded from being performed in the mind. Therefore, the rejection is maintained.

The applicant asserts that the application does not recite organizing human activity and mathematical concepts. 
The examiner respectfully disagrees. The applicant does not give any reason why the application does not recite organizing human activity and mathematical concepts. Furthermore, the application never stated that the claims were directed towards mathematical concepts. However, the invention is directed towards organizing human activity since the generation of business schematics to map behaviors of the business and allow interactions based on it much like managing personal behavior or relationships between people for organizing human activity. Therefore, the rejection is maintained.

The applicant argues that claims 1-20 are directed to a practical application, and patent eligible with the 2019 revised guidelines since the claims recite any alleged judicial exception, the claims incorporate the judicial exception into a practical application as the claims provide for, “a design approach ... include better use of production functionalities in pursuit of improved business control.” Specification, p. 15,11. 8-14. An element or combination of elements in the claims can indicate any judicial exception is integrated into a practical application if the additional element or combination of additional elements “reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field.” 2019 PEG, p. 19. The specification discusses numerous improvements as realized by the claims at least insofar as independent claim 1 recites, “automating [an] operation [of the business] by configuring a dynamic design of one or more contents of the static assets.”
	The examiner respectfully disagrees. Although the applicant states that automating the operation of the business with dynamic design configurations for the contents of static assets, this does not demonstrate improvement to the business and technology in conjunction with the additional elements as the applicant stated since it is just automating a known business process and not improving the business process or better use of production facilities in any way specified by the applicant as demonstrated. Therefore, the additional elements such as system, computer processing circuit, a computer-readable storage medium, and computer processing circuit of claim 1, are recited at a high- level of generality and amount to no more than mere instructions to apply the exception using generic computer components. As a result, the steps for transmitting and receiving data about generating business schematics is insignificant extra-solution activity as this is receiving/transmitting data as per the MPEP 2106.05(d) and not indicative of practical application according to the 2019 revised guidelines. Therefore, the rejection is maintained.

35 U.S.C. 103
6. Applicant's arguments filed 05 February 2021 have been fully considered and they are not considered persuasive.
	The applicant argues that the Independent claim 1 recites, “automating [an] operation [of the business] by configuring a dynamic design of one or more contents of the static assets.” Independent claims 8 and 15 recite similar features. In contrast, Myrick and Rackham do not disclose, alone or in any type of combination, the dynamic design feature recited in the independent claims. Myrick, describes “defining] how the manageable entities relate to each other,” is not related to “automating [an] operation [of the business],” nor, “configuring a dynamic design,” as recited in the independent claims. Also Rackham describes, a dynamic operation being represented is not the same as, “automating an operation by configuring a dynamic design.” as recited in the independent claims. 
	The examiner respectfully disagrees. The amendment to claim 1 “automating [an] operation [of the business] by configuring a dynamic design of one or more contents of the static assets.” Is taught by Myrick and Rackham in the following manner. Myrick teaches Col. 24 Lines 54-55 the application of automation of processes to Col. 4 Lines 25-26 a dynamic development and design of contents. Furthermore, in combination with Rackham 0047 applying static components and assets to the function of a business. Therefore, although Myrick describes how manageable entities relate to each other, it also teaches “automating [an] operation [of the business],” and, “configuring a dynamic design,” as recited in the independent claims in the above explanation. Therefore, the reference Rackham is not needed to cover these parts of the independent claims as stated by the applicant and the rejection is maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



	The limitations and steps described in Claim 8 are generally directed to the limitations to
establishing, for the business, an asset based by: generating a business schematic that maps dynamic operational behaviors of the business, wherein the components comprise a plurality of static assets of the business; (Analyzing Processing Information; a Mental Process and Organizing and Tracking Information, a Certain Method of Organizing Human Activity), and generating a plurality of business blueprints that are associated with the business schematic, wherein the business blueprints describe an operation of the business indicated by the business schematic; (Analyzing and Processing Information; a Mental Process and Organizing and Tracking Information, a Certain Method of Organizing Human Activity),  and Page 3 of 12Appl. No. 15/894,148Reply to Office Action of June 25, 2020operating the business by collaborative interactions between a subset of the components based on the business blueprints. (Transmitting and Receiving Information; a Mental Process and Organizing and Tracking Information, a Certain Method of Organizing Human Activity) and automating the operation by configuring a dynamic design of one or more contents of the static assets (Transmitting and Processing Information; a Mental Process and Organizing and Tracking Information, a Certain Method of Organizing Human Activity), which under their broadest reasonable interpretation, covers performance of the limitation in the mind for the purposes of Organizing and Tracking Information by Mental Processes and a Certain Method of Organizing Human Activity but for the recitation of generic computer components. For example, generating business blueprints and business schematics that describe the operation of the business encompasses a fundamental economic activity done by an analyst for analysis of information in order to organize information for a company such as a supply chain. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Further, as described above, these process recite limitations for 
This judicial exception is not integrated into a practical application. For example, the claim recites no additional elements other than system, computer processing circuit, a computer-readable storage medium, and computer processing circuit. These elements are recited at a high- level of generality (i.e., as a generic processor performing a generic computer function storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the steps for transmitting and receiving data about generating business schematics is insignificant extra-solution activity as this is receiving/transmitting data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible. Applicant’s Specification states:
[0043]As those skilled in the art will appreciate, a business process is in fact performed with the resources available to the enterprise. These processes are often modeled by computers, and supported by computer implemented systems having various interfaces with the other resources used to perform the various processes through which the business operates. The process 100, described in FIG. 1A, is therefore a more general representation of a business process that may be modeled and supported by a computer implemented system. Process 100 is shown in FIG. 1B in context with other processes (e.g. processes 125), which may interconnections (e.g. as represented by 127). A typical large business may have several hundred significant business processes that represent behaviors that traverse different aspects of the organization in a complex matrix of overlapping and interacting processes, as represented by 130A. The design technique upon which the invention relies allows these processes 125 and their interconnections 127 to be gradually replaced with substantially fewer asset based component structures, as will now be shown with reference to FIGS. 1C and 1D.

Which shows that this is a generic system being utilized for this process, such as any computer with no detail as to how this connection is performed or what would make this non-generic, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus this is application of an abstract idea on a generic computer, as per the Alice decision and not similar to Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. For the receiving or transmission step that was considered extra-solution activity in Step 2A above, if it was to be considered an additional element, it has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements, such as the computing device identifying business schematics, nor the receipt or transmission steps as above, are anything other than a generic, and the MPEP Section 2106.05(d) indicates that mere receipt or transmission of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
Independent claims 1 and 15 also contain the identified abstract ideas above, with the additional elements of a method and a computer program product, which are highly generalized as per Applicant’s specification as above when considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 8 above.
Claims 2-7, 9-14, and 16-20 also contain the identified abstract ideas, further limiting them such as by describing further steps of operating and laying out the business, which are all part of the abstract ideas presented, with no additional elements to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 8 above.
Therefore, Claims 1-20 are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

8. Claim 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US patent number 7162427 to Myrick (hereinafter referred to as “Myrick” in view of US patent number 2005/0246215 to Rackham (hereinafter referred to as “Rackham”).

(A) As per claim 1/8/15, Myrick teaches a system for using an asset based business architecture to operate a business; (Myrick: [Col. 2 Lines 9-11 a system for assets of a business architecture, Col. 14 Lines 22-23 operating the business])
establishing, for the business, an asset based business architecture having a plurality of components by: generating dynamic operational behaviors of the business, wherein the components comprise the business; (Myrick: [Col 9 Lines 12-13 establishing for the business Col. 2 Lines 9-11 system for assets of a business architecture with components Col. 4 Lines 25-26 a dynamic development and behaviors for the business and Col. 14 Lines 22-25 operating the business with various components])

and Page 3 of 12Appl. No. 15/894,148Reply to Office Action of June 25, 2020operating the business based on the business blueprints. (Myrick: [Col 10 Lines 18-20 operating the business with Col. 8 Lines 7-9 blueprints associated with a business])
and automating the operation by configuring a dynamic design of one or more contents. (Myrick: [Col. 24 Lines 54-55 the automating of operation processes to configure Col. 4 Lines 25-26 a dynamic development and design of contents])
Myrick does not teach business schematics, mapping components, static assets, collaborative interactions and subsets which are taught by Rackham:
Rackham teaches:
The application of business schematics to a business (Rackham: [0039 has the use of a business schematic in a business])
The mapping of various components of a business (Rackham: [0038 has the mapping of various business components])
The application of static assets to a business (Rackham: [0047 applies static components and assets to the function of a business])
Having collaborative interactions (Rackham: [0043 includes collaborative interactions between components])
Utilizing a subset of items (Rackham: [0099 applies the utilization of subsets of components])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine operations of businesses and opportunities with architectures and blueprints of Myrick with business schematics, mapping components, static assets, collaborative interactions and subsets of Rackham as they are analogous art along with the current invention which solve problems with laying 
Myrick Col. 30 Lines 54-55 has various computers and associated components covers the application of computers and their components to this and all claims.

(B) As per claims 2/9/16, Myrick teaches, wherein the dynamic operational behaviors of the business comprise control structures wherein each of the control structures is a mechanism for commercializing an asset of a corresponding component. (Myrick: [As in claim 1, Col. 7 Lines 54-55 describing the allocation of resources and assets of a business for meeting objectives of the business, Col. 14 Lines 59-60 describes the various operations and behaviors of a business associated with commercialization such as marketing and sales, Col 20 Lines 21-22 describing control structures associated with the business])

(C) As per claims 3/10/17, Myrick teaches, the method further comprising: Page 5 of 12Appl. No. 15/894,148 Reply to Office Action of June 25, 2020responding to a business opportunity by assembling one or more of the components into a collaborative network; (Myrick: [As in claim 1, Col. 32 Lines 33-34 describing assembling the various components])
and configuring the assembled components to the business opportunity based on one of the business blueprints. (Myrick: [Col. 32 Lines 33-34 describing assembling the various components with Col. 8 Lines 7-9 blueprints associated with a business])

(D) As per claims 4/11/18, Myrick teaches, wherein operating the business further comprises: employing control structure in the collaborative network. (Myrick: [As in claims 1, 2])
Myrick does not teach modifications or additions which are taught by Rackham:

…an additional or modified… (Rackham: [0046 describing modification and combination/addition])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine operations of businesses structures and networks of Myrick with additions and modificaitons of Rackham as they are analogous art along with the current invention which solve problems with combining and modifying business structures with data and information is old and well- known in the art, and the combination would lead to increase in effectiveness of laying out businesses with data and information as taught in [0090] of Rackham.

(E) As per claims 5/12/19, Myrick teaches, wherein operates in a business control domain (Myrick: [As in claims 1, Col 20 Lines 21-22 utilizing control structures and domains associated with the business])
Myrick does not teach collaborative interactions which are taught by Rackham:
Rackham teaches:
…the collaborative network… (Rackham: [0043 includes collaborative interactions between components])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine business controls of Myrick with collaborative interactions of Rackham as they are analogous art along with the current invention which solve problems with controlling businesses with data and information is old and well- known in the art, and the combination would lead to increase in effectiveness of controlling businesses with data and information as taught in [0090] of Rackham.


Myrick does not teach collaborative interactions which are taught by Rackham:
Rackham teaches:
…from a component business model (CBM) map… (Rackham: [0041 describing a CBM map])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine business components of Myrick with the CBM of Rackham as they are analogous art along with the current invention which solve problems with controlling business components with CBM using data and information is old and well- known in the art, and the combination would lead to increase in effectiveness of controlling businesses using data and information as taught in [0090] of Rackham.

(G) As per claims 7/14, Myrick teaches the system, wherein the components were developed by decomposition. (Myrick: [same as in claim 1, Col. 18 Lines 37-38 describing decomposition of parts of the business])
Myrick does not teach collaborative interactions which are taught by Rackham:
Rackham teaches:
…on the CBM map to a threshold level… (Rackham: [0041 describing a CBM map, 0074 describing situations with specific thresholds])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine business component development of Myrick with the CBM and thresholds of Rackham as they are analogous art along with the current invention which solve problems with business component development with CBM and thresholds using data and information is old and well- known in the art, and .

Conclusion
9. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20090037342 A1
KENNEDY; JOHN T.
SYSTEMS & METHODS FOR DETERMINING A VALUE OF AN INTELLECTUAL ASSET PORTFOLIO
US 20080294408 A1
Padmanabhan; Harirajan
METHOD AND SYSTEM FOR DEVELOPING A CONCEPTUAL MODEL TO FACILITATE GENERATING A BUSINESS-ALIGNED INFORMATION TECHNOLOGY SOLUTION
US 20080162238 A1
subbu; Rajesh Venkat et al.
Methods and interface for set-partitioning decision support tool
US 20080140495 A1
Bhamidipaty; Anuradha et al.
SYSTEM AND METHOD FOR RESILIENCY PLANNING
US 20020059079 A1
Negri, Franco R.
E-service business model
US 6601233 B1
Underwood; Roy Aaron
Business components framework
US 20070143159 A1
Dillard; Robin A. Robison et al.
System and method for outcomes-based delivery of services
US 20100138272 A1
Rackham; Guy Jonathan James
SYSTEM AND METHOD FOR DETERMINING A THRESHOLD OF DECOMPOSITION FOR ENABLING INCREMENTAL DEVELOPMENT OF PERSISTENT AND REUSABLE BUSINESS COMPONENTS AND CONTROL STRUCTURES IN AN ASSET BASED COMPONENT BUSINESS MODEL ARCHITECTURE
US 20100169150 A1
Gremont; Lindsey et al.
METHOD AND SYSTEM FOR ASSIGNING STAFF AS A SERVICE IN A SERVICE NETWORK WITHIN A COMPONENT BUSINESS MODEL ARCHITECTURE
US 20110251868 A1
Mikurak; Michael G.
TECHNOLOGY SHARING DURING DEMAND AND SUPPLY PLANNING IN A NETWORK-BASED SUPPLY CHAIN ENVIRONMENT


10. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY-MING WANG whose telephone number is (571)272-5273.  The examiner can normally be reached on M-F 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1831.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JAY-MING WANG/Examiner, Art Unit 3683                                                                                                                                                                                                        6/2/2021

/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683